Citation Nr: 0005156	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disease.

2.  Entitlement to service connection for chloracne, claimed 
as a skin condition, due to exposure to the herbicide, Agent 
Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1997 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which denied the 
veteran's request to reopen his claim for service connection 
for a liver disease, to include hepatitis and a fatty liver 
disease and his claim for service connection for chloracne, 
claimed as a skin condition, due to exposure to the 
herbicide, Agent Orange.

While the RO has framed the veteran's claim for service 
connection of liver disease as one of service connection 
secondary to Agent Orange exposure, the RO also discussed the 
issue in terms of direct service connection in its November 
1997 rating decision and March 1998 statement of the case.  
In addition, at a hearing before the local hearing officer 
sitting at the RO in June 1998, the veteran and his 
representative further framed the issue as one of direct 
service connection.  This is reflected in the RO's August 
1998 supplemental statement of the case.

The Board notes that the RO gave the veteran notice of the 
regulations governing the principles of finality and the 
reopening of a previous denied claim, of direct service 
connection, and of presumptive service connection involving 
exposure to herbicides.  Moreover, hepatitis is not among 
those diseases presumptively associated with exposure to 
herbicides in active service.  See 38 C.F.R. §§ 3.307, 
3.309(e) (1999).  Hence, the Board has also framed the issue 
as one of direct service connection.


FINDINGS OF FACT

1.  In a June 1991 decision, the Board denied the veteran's 
claim of entitlement to service connection for a liver 
disorder.

2.  The veteran was notified of the denial and of his 
appellate rights.  The veteran did not file a timely Motion 
for Reconsideration with the Board or a timely Notice of 
Appeal with the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter Court).

3.  The evidence associated with the claims file subsequent 
to the June 1991 Board decision does not bear directly and 
substantially on the specific matter under consideration, is 
cumulative of evidence previously of record, and by itself 
and in connection with the evidence previously assembled is 
not so significant that it must be considered to decide 
fairly the merits of this claim.

4.  In June 1998, prior to the promulgation of a decision in 
the appeal of this issue, the veteran requested withdrawal of 
his appeal concerning the issue of service connection for 
chloracne, claimed as a skin disorder, due to exposure to the 
herbicide, Agent Orange.


CONCLUSIONS OF LAW

1.  A June 1991 Board decision that denied the veteran's 
claim of entitlement to service connection for a liver 
disorder is final.  38 U.S.C.A. §§ 5104, 7103(a) 7104 (West 
1991); 38 C.F.R. § 20.1100 (1999).

2.  Evidence received subsequent to the Board's June 1991 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for a 
liver condition have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of service connection for 
chloracne, claimed as a skin condition, due to exposure to 
the herbicide, Agent Orange, have been met.  38 U.S.C.A. 
§ 7105(b) (2) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The veteran requests that the Board reopen his claim for 
service connection for a liver condition on the basis that he 
has submitted new and material evidence.  The veteran 
contends that his liver condition is the result of his active 
service.  He avers that he experienced symptoms that were 
early manifestations of his present liver condition while on 
active service, that he manifested these symptoms within a 
year following his discharge, and that he has continuously 
experienced, and received medical treatment for, these 
symptoms from that time to the present.

Service connection for a liver disorder was last considered 
and denied by the Board in June 1991. The Board denied the 
veteran's claim on the bases that his service medical records 
were negative for any complaints or findings indicative of a 
liver disorder; and that, thereafter, the first clinical 
medical evidence of a liver condition, then diagnosed as 
infectious hepatitis, is dated in July 1974-more than three 
years after his discharge from active service and well beyond 
the one-year presumptive period afforded for such kidney 
conditions as cirrhosis and nephritis.  The Board noted that 
the record contained statements of private physicians in 
which were noted a history of symptoms of liver disease 
within the year following the veteran's discharge from active 
service.  However, this history was not confirmed by any 
contemporaneous clinical records.

When the Board denies a claim, the denial becomes final 
unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  In the present case, the veteran did not file a 
motion for reconsideration of the Board's June 1991 decision, 
nor did he appeal the decision to the Court.  Therefore, the 
Board's June 1991 decision is final.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  A three-
pronged analysis is used to determine whether evidence is 
"new and material" as defined by 38 C.F.R. § 3.156(a).  
First, it must be determined whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.  Hodge, supra.  Upon reopening 
the claim, a determination must then be made as to whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 
U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
Board's June 1991 decision includes:  (1) private medical 
records dated in December 1973, February 1974, September and 
November 1993, and from September 1980 to February 1997; (2) 
VA outpatient records dated from May to September 1997, (3) 
notice from VA Medical Center (MC) Manchester, New Hampshire, 
that no records could be found of treatment accorded the 
veteran from 1971-1972 either there or in the Federal Records 
Center, and (4) the veteran's statements and his June 1998 
testimony before a hearing officer sitting at the local RO.

The evidence submitted subsequent to the June 1991 Board 
decision does not bear directly and substantially upon the 
specific matter under consideration because it does not 
include competent evidence that tends to link hepatitis to 
service.  It is also cumulative and redundant of evidence 
considered by the Board in the June 1991 decision insofar as 
it includes assertions by the appellant of a relationship 
between hepatitis and service, but also includes medical 
evidence of hepatitis some years after service.  This 
additional evidence, in the Board's opinion, by itself and in 
connection with evidence previously assembled, it is not so 
significant that it must be considered to decide fairly the 
merits of the claim.

Some of the additional evidence, in particular, some of the 
private medical evidence is new but only in the sense that it 
was not part of the record at the time of the June 1991 Board 
decision.  It is, in fact, cumulative of other evidence 
available at that time.  Further, the additional evidence is 
not material in that it does not even tend to show that the 
veteran's liver condition manifested in service or within one 
year of the veteran's discharge from service.  As a whole, 
the medical evidence submitted since the June 1991 Board 
decision reflects that the veteran continues to complain of 
and seek treatment for abdominal pain; that he continues to 
occasionally exhibit elevated liver enzymes and liver 
function abnormalities of unknown etiology; and that he 
continues to report a history of hepatitis, pancreatitis, and 
jaundice with symptoms dating to 1971 and diagnoses dating to 
1973.  However, the medical evidence added to the record 
since May 1991 neither establishes that the veteran 
manifested a liver disorder inservice or within the one-year 
presumptive period following his discharge from active 
service, nor provides a medical opinion linking his liver 
condition to his active service.

The veteran has presented no evidence since the May 1991 
Board decision, beyond his own assertions, that his liver 
condition is related to service.  As the veteran is a 
layperson without medical training and expertise, his 
statements alone cannot be relied upon to defeat the bases of 
the Board's June 1991 denial.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).

In light of the foregoing, the Board holds that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim of entitlement to service connection for a 
liver condition.  The Board's June 1991 decision remains 
final and is not reopened.  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran and 
his representative of the elements necessary to reopen his 
previously denied claim, and to explain why his current 
attempt to reopen his claim fails.  Graves v. Brown, 9 Vet. 
App. 172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).

II.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In his June 1998 
hearing, the veteran and his representative specifically 
withdrew the veteran's appeal as to the issue of service 
connection for a skin condition, as secondary to Agent Orange 
exposure.  The transcript of this hearing has been reduced to 
print and associated with the claims folder.  As the 
appellant has withdrawn his appeal as to this issue, there 
remains no allegations of errors of fact or law for appellate 
consideration concerning it.  Accordingly, the Board does not 
have jurisdiction to review this issue and is it dismissed 
without prejudice.


ORDER

New and material evidence to reopen the claim having not been 
submitted, service connection for a liver condition is 
denied.

The claim for chloracne, claimed as a skin condition, due to 
exposure to the herbicide, Agent Orange, is dismissed.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

